            Case 1:20-cv-09323-ALC Document 8 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                         12/17/2020
SOUTHERN DISTRICT OF NEW YORK

 FRANKIE MONEGRO, on behalf of himself
 and all others similarly situated,

                                 Plaintiff,                       20-cv-09323 (ALC)
                        -against-                                 ORDER OF
                                                                  DISCONTINUANCE
 DANCING SANDWICH ENTERPRISES,
 INC.,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

sixty (60) days.

SO ORDERED.

Dated:      December 17, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
